18-13648-smb            Doc 835    Filed 06/18/19 Entered 06/18/19 11:52:11                 Main Document
                                                 Pg 1 of 7


 WEIL, GOTSHAL & MANGES LLP
 767 Fifth Avenue
 New York, New York 10153
 Telephone: (212) 310-8000
 Facsimile: (212) 310-8007
 Gary T. Holtzer
 Robert J. Lemons
 Kelly DiBlasi

 Attorneys for Debtors
 and Debtors in Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
                                                                :
 In re                                                          :    Chapter 11
                                                                :
 WAYPOINT LEASING                                               :    Case No. 18-13648 (SMB)
 HOLDINGS LTD., et al.,                                         :
                                                                :    (Jointly Administered)
                              1
                   Debtors.                                     :
 ---------------------------------------------------------------x

                          NOTICE OF AGENDA OF MATTERS
                  SCHEDULED FOR HEARING ON JUNE 20, 2019 AT 10:00 A.M.

                 PLEASE TAKE NOTICE that on November 25, 2018, Waypoint Leasing
 Holdings Ltd. and certain of its subsidiaries and affiliates, as debtors and debtors in possession
 (collectively, the “Debtors”), each filed a voluntary petition for relief under chapter 11 of title 11
 of the United States Code with the United States Bankruptcy Court for the Southern District of
 New York (the “Bankruptcy Court”).

                PLEASE TAKE FURTHER NOTICE, that a hearing has been scheduled for
 June 20, 2019 at 10:00 a.m. (Prevailing Eastern Time) before the Honorable Stuart M. Bernstein,
 United States Bankruptcy Judge, Bankruptcy Court, One Bowling Green, Room 723, New York,
 New York 10004 (the “Hearing”).

                 PLEASE TAKE FURTHER NOTICE that an agenda with respect to the Hearing
 is set forth below. Copies of each pleading identified below can be viewed and/or obtained by:
 (i) accessing the Bankruptcy Court’s website at http://www.nysb.uscourts.gov or (ii) from the
 Debtors’ claims and noticing agent, Kurtzman Carson Consultants LLC, either at
 http://www.kccllc.net/waypointleasing, by calling (888) 733-1446 (toll free) for U.S. and Canada-
 based parties or +1 (310) 751-2635 for international parties, or by sending an e-mail to

 1
   A list of the Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax
 identification number, is annexed hereto as Exhibit A.




 WEIL:\97071926\3\79984.0004
18-13648-smb            Doc 835     Filed 06/18/19 Entered 06/18/19 11:52:11             Main Document
                                                  Pg 2 of 7


 WaypointInfo@kccllc.com. Note that a PACER password is needed to access documents on the
 Bankruptcy Court’s website.

 I.        ADVERSARY PROCEEDING:

           1.        Motion of LCI Helicopters (Ireland) Limited to Dismiss Adversary Proceeding with
                     Prejudice [ECF No. 6]

                     Response Deadline:    Opposition deadline set for June 7, 2019 and reply deadline
                                           set for June 14, 2019.

                     Responses Filed:

                               A.   Reply Memorandum of Law in Further Support of LCI Helicopters
                                    (Ireland) Limited’s Motion to Dismiss [ECF No. 9]

                               B.   Macquarie Rotorcraft Leasing Holdings Limited’s Objection to LCI
                                    Helicopters (Ireland) Limited’s Motion to Dismiss [ECF No. 10]

                               C.   Reply Memorandum of Law in Further Support of LCI Helicopters
                                    (Ireland) Limited’s Motion to Dismiss [ECF No. 11]

                     Related Documents:

                               D.   Adversary Complaint [ECF No. 1]

                               E.   First Amended Adversary Complaint [ECF No. 7]

                     Status:        This matter is going forward on a contested basis.

           2.        Macquarie Rotorcraft Leasing Holdings Limited v. LCI Helicopters (Ireland)
                     Limited [Adversary Proceeding No. 19-01107 (SMB)]
                     Pre-Trial Conference
                               A.   Adversary Complaint [ECF No. 1]
                               B.   Foreign Summons and Notice of Pre-Trial Conference [ECF No. 2]
                               C.   Second Foreign Summons and Notice of Pre-Trial Conference
                                    [ECF No. 3]
                               D.   Order Declining to Stay or Adjourn the Rule 26(f) Conference [ECF
                                    No. 5]
                               E.   First Amended Adversary Complaint [ECF No. 7]
                     Status:        This matter is going forward as a conference.




                                                      2
 WEIL:\97071926\3\79984.0004
18-13648-smb            Doc 835   Filed 06/18/19 Entered 06/18/19 11:52:11   Main Document
                                                Pg 3 of 7


 Dated: June 18, 2019
        New York, New York

                                                /s/ Kelly DiBlasi
                                                WEIL, GOTSHAL & MANGES LLP
                                                767 Fifth Avenue
                                                New York, New York 10153
                                                Telephone: (212) 310-8000
                                                Facsimile: (212) 310-8007
                                                Gary T. Holtzer
                                                Robert J. Lemons
                                                Kelly DiBlasi

                                                Attorneys for Debtors
                                                and Debtors in Possession




                                                 3
 WEIL:\97071926\3\79984.0004
18-13648-smb            Doc 835   Filed 06/18/19 Entered 06/18/19 11:52:11   Main Document
                                                Pg 4 of 7


                                             Exhibit A

                                              Debtors




 WEIL:\97071926\3\79984.0004
18-13648-smb            Doc 835   Filed 06/18/19 Entered 06/18/19 11:52:11      Main Document
                                                Pg 5 of 7


                     Debtor               Last 4                 Debtor                Last 4
                                         Digits of                                    Digits of
                                         Tax ID                                       Tax ID
                                         Number                                       Number

  Waypoint Leasing Holdings Ltd.           2899      MSN 760682 Trust                   N/A

  Waypoint Leasing (Luxembourg)            7041      Waypoint 2916 Business Trust       N/A
  S.à r.l.
  Waypoint Leasing (Ireland)               6600      MSN 920062 Trust                   N/A
  Limited
  Waypoint Asset Co 10 Limited             2503      MSN 920125 Trust                   N/A

  MSN 2826 Trust                           N/A       MSN 9229 AS                       7652

  MSN 2879 Trust                           N/A       Waypoint Asset Co 3A Limited      6687

  Waypoint Asset Co 11 Limited             3073      MSN 41371 Trust                    N/A

  MSN 2905 Trust                           N/A       Waypoint Asset Euro 1A Limited    9804

  Waypoint Asset Co 14 Limited             1585      Waypoint Asset Co 1K Limited      2087

  Waypoint Asset Co 15 Limited             1776      MSN 4469 Trust                     N/A

  Waypoint Asset Co 3 Limited              3471      MSN 6655 Trust                     N/A

  AE Helicopter (5) Limited                N/A       Waypoint Leasing (Luxembourg)     8928
                                                     Euro S.à r.l.
  AE Helicopter (6) Limited                N/A       Waypoint Asset Co 1A Limited      1208

  MSN 31141 Trust                          N/A       Waypoint Leasing Labuan 1A        2299
                                                     Limited
  MSN 31492 Trust                          N/A       Waypoint Asset Co 1C Limited      0827

  MSN 36458 Trust                          N/A       Waypoint Asset Co 1D Limited      7018

  MSN 760543 Trust                         N/A       Waypoint Asset Co 1F Limited      6345

  MSN 760551 Trust                         N/A       Waypoint Asset Co 1G Limited      6494

  MSN 760581 Trust                         N/A       Waypoint Asset Co 1H Limited      7349

  MSN 760628 Trust                         N/A       Waypoint Asset Co 1J Limited      7729

  MSN 760631 Trust                         N/A       MSN 20159 Trust                    N/A




 WEIL:\97071926\3\79984.0004
18-13648-smb            Doc 835   Filed 06/18/19 Entered 06/18/19 11:52:11             Main Document
                                                Pg 6 of 7


                     Debtor               Last 4                     Debtor                 Last 4
                                         Digits of                                         Digits of
                                         Tax ID                                            Tax ID
                                         Number                                            Number

  MSN 6658 Trust                           N/A           Waypoint Asset Funding 6 LLC        4964

  Waypoint 760626 Business Trust           N/A           Waypoint Asset Co 7 Limited         9689

  MSN 7152 Trust                           N/A           Waypoint Asset Euro 7A Limited      2406

  MSN 7172 Trust                           N/A           Waypoint Asset Co 8 Limited         2532

  Waypoint Asset Funding 3 LLC             4960          MSN 31041 Trust                     N/A

  Waypoint Asset Malta Ltd                 5348          MSN 31203 Trust                     N/A

  Waypoint Leasing Labuan 3A               8120          MSN 31578 Trust                     N/A
  Limited
  Waypoint Leasing UK 3A Limited           0702          MSN 760617 Trust                    N/A

  Waypoint Asset Co 4 Limited              0301          MSN 760624 Trust                    N/A

  Waypoint Asset Co 5 Limited              7128          MSN 760626 Trust                    N/A

  Waypoint Leasing Services LLC            8965          MSN 760765 Trust                    N/A

  MSN 14786 Trust                          N/A           MSN 920063 Trust                    N/A

  MSN 2047 Trust                           N/A           MSN 920112 Trust                    N/A

  MSN 2057 Trust                           N/A           Waypoint 206 Trust                  N/A

  Waypoint Asset Co 5B Limited             2242          Waypoint 407 Trust                  N/A

  Waypoint Leasing UK 5A Limited           1970          Waypoint Asset Euro 1B Limited      3512

  Waypoint Asset Co 6 Limited              8790          Waypoint Asset Euro 1C Limited      1060

  MSN 31042 Trust                          N/A           MSN 20012 Trust                     N/A

  MSN 31295 Trust                          N/A           MSN 20022 Trust                     N/A

  MSN 31308 Trust                          N/A           MSN 20025 Trust                     N/A

  MSN 920119 Trust                         N/A           MSN 920113 Trust                    N/A

  Waypoint Asset Funding 8 LLC             4776          Waypoint Asset Co Germany           5557
                                                         Limited


                                                     2
 WEIL:\97071926\3\79984.0004
18-13648-smb            Doc 835   Filed 06/18/19 Entered 06/18/19 11:52:11         Main Document
                                                Pg 7 of 7


                     Debtor               Last 4                    Debtor               Last 4
                                         Digits of                                      Digits of
                                         Tax ID                                         Tax ID
                                         Number                                         Number

  Waypoint Leasing UK 8A Limited           2906          MSN 31046 Trust                  N/A

  Waypoint Leasing US 8A LLC               8080          MSN 41511 Trust                  N/A

  Waypoint Asset Company                   6861          MSN 760608 Trust                 N/A
  Number 1 (Ireland) Limited
  Waypoint Asset Euro 1D Limited           1360          MSN 89007 Trust                  N/A

  Waypoint Asset Co 1L Limited             2360          MSN 920141 Trust                 N/A

  Waypoint Asset Co 1M Limited             5855          MSN 920152 Trust                 N/A

  Waypoint Asset Co 1N Limited             3701          MSN 920153 Trust                 N/A

  Waypoint Asset Euro 1G Limited           4786          MSN 920273 Trust                 N/A

  Waypoint Asset Funding 1 LLC             7392          MSN 920281 Trust                 N/A

  Waypoint Leasing UK 1B Limited           0592          MSN 9205 Trust                   N/A

  Waypoint Leasing UK 1C Limited           0840          MSN 9229 Trust                   N/A

  Waypoint Asset Company                   7847          Waypoint Asset Funding 2 LLC    7783
  Number 2 (Ireland) Limited




                                                     3
 WEIL:\97071926\3\79984.0004
